DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-3, 5-17 and 19-22.

Applicants' arguments, filed 08/01/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-17 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.

Claim 1 recites wherein the ratio between the molar ratio of silver cations to iodide anions and the water wt. % is greater than 0.0092:1 and less than 0.0128:1. The claim fails to comply with the written description requirement. The specification does not specifically disclose a ratio between the molar ratio of silver cations to iodide anions and water wt. % of greater than 0.0092:1 and less than 0.0128:1. Applicant argued that the ratio of 0.0092:1 is from CE-8 and the ratio of 0.0128:1 is from CE-9. However, the claimed ratio can be derived from amounts of ammonium iodide not disclosed in the specification. For example, a composition comprising 16% AgF, 46.5% NH4I, and 37.5% H2O has a ratio between the molar ratio of silver cations to iodide anions and water wt. % of 0.011. Applicant does not have support for 46.5% NH4I. Since the ratio allows for amounts of ammonium iodide not disclosed in the specification, the claim introduces new matter and fails to comply with the written description requirement. 

Response to Arguments
	Applicant argues that claim 1 inherently requires greater than 0.286 mol iodide anions (i.e., at least 36.29 wt. % iodide anions, e.g., at least 41.42 wt. % NH4I) at 13% silver cations, and greater than 0.376 mol iodide anions (i.e., at least 47.71 wt. % iodide anions, e.g., at least 54.45 wt. % NH4I) at 17 wt. % silver cations.
The Examiner does not find Applicant’s argument to be persuasive. The claimed ratio can be derived from amounts less than 41.42 wt. % NH4I, which is not disclosed in the specification. For example, a composition comprising 16% AgF, 40% NH4I, and 37.5% H2O has a ratio between the molar ratio of silver cations to iodide anions and water wt. % of 0.011. Applicant does not have support for 40% NH4I. Since the ratio allows for amounts of ammonium iodide not disclosed in the specification, the claim introduces new matter and fails to comply with the written description requirement. 


Conclusion
Claims 1-3, 5-17 and 19-22 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612